Title: To John Adams from John Quincy Adams, 27 June 1795
From: Adams, John Quincy
To: Adams, John



N: 10My Dear Sir.
The Hague June 27. 1795.

I received two or three days since your favours of March 26. April 21. and 26. all together, and I know not how to express the pleasure they gave me. The first and dearest of all my wishes is personally to give satisfaction and obtain the approbation of my parents, and in a public capacity to justify the confidence placed in me by the appointment I now hold. This wish is in both parts so abundantly gratified by the warm and cordial expressions used in your letters that I have nothing left to desire, but a continuance of that kindness and indulgence which I have always experienced from you, and which the Government has been pleased to bestow upon my first performances in their service.
Every suggestion or intimation of advice from you will always be received with gratitude by me because I know from long experience that it will operate to my own advantage, in its use.—The Officer I mentioned to you in one of my first Letters, and with respect to whom you give me a caution, never had any confidence from me. His adventure here, and his claims and those of his friends for my official services, embarassed me not a little upon my first arrival: but as I was from the first moment guarded by my suspicions, I refused all interference in his affair, beyond what I considered as an obligation of Duty.—By doing more I should have paid my Court more effectually to the Patriots who are now at the head of affairs, but I had not forgotten that I was not sent here to make myself a partizan of Dutch factions, and I had upon that occasion at least the advantage of discovering what has since received ample confirmation; that I must be content with coolness from the patriotic party, as well as from the other, and must reconcile myself philosophically to the certainty of being no favourite with either side.
I have endeavoured in my letters to you hitherto, to preserve a chain of general intelligence relative to the most important political affairs of Europe. Since my last Letter, or rather while I was writing it, a furious insurrection broke out against the Convention, which was during two days upon the point of a general massacre, and one member of which was killed by a pistol shot and his head was carried on a pike, in the Hall of the Convention itself. The revolt however was eventually suppressed, and as soon as the victory of the Assembly was ascertained they appointed a military Commission of five members to try all offenders concerned in that conspiracy. By this tribunal six members of the Convention have recently been condemned to Death. All six attempted to anticipate the execution, by their own hands. three of them succeeded but the rest suffered according to the judgment. Three other members of the Convention prevented even their trial by a voluntary Death Several others are still reserved for trial and in all probability will have the same fate.—All this proceeds from a deadly aversion to the sanguinary system of terror pursued in the time of Robespierre. But this singular species of humanity, this energetic abhorrence of cruelty is not confined within the limits of legal forms; in many of the departments the former murderers are murdered with as little ceremony: the drowners are drowned. The mere name of terrorist is a title to proscription, and how often the name is given by private malice for the sake of producing the proscription, is not told. These excesses are disapproved by all the sober part of the Nation; they are disapproved even by the Convention; but they are committed every day and there is no power competent to restrain or to punish them.—On the other hand, the War in the Vendee again blazes out with extreme violence as is said. A sort of treaty had been signed by the deputies of the Convention on the one side, and the principal leaders of the rebellion on the other. The latter were promised pardon and protection, engaging to submit to the laws of the Republic. It is now said they were perfidiously dissimulating; that they have violated the pacification; twenty five or thirty of them have been arrested and sent to Paris for trial; and the Convention has decreed that the violation of the Treaty is an offence punishable with Death.
At Toulon a Jacobin insurrection, was for some time successful. It extended to the fleet then in the harbour and prevented it from sailing to meet the British fleet in the mediterranean. A member of the Convention in mission there, was driven to despair by this Event, and shot himself. But this revolt was of short duration; order was soon restored and the fleet has now sailed.
The Son of Louis the 16th: died in the Temple on the 8th: of this month. His Sister the only remaining child of the late king, it is said is very ill. The surgeon who attended the boy in his illness died a few days before him. A procés verbal, signed by four health officers, by order of the Committee of general surety declares that the Death was owing to a scrophulous disease of long continuance.
In the midst of all these Events, the arms of the Republic continue to be victorious. Luxemburg not long since capitulated, and a garrison of twelve thousand men, returns to Germany engaging not to serve against the french or their allies during the war. Mentz alone now remains to be taken on the left side of the Rhine. A Peace between France and the German Empire becomes probable. But the Emperor and Great Britain or at least the latter will remain at War.
The Perseverance of the british Government is founded upon their confidence in their naval superiority, which is now established more decisively than it has ever been. The french Government to make a parade of commanding the Seas, sent their large fleet of 36 Men of War to cruize to and fro in the channel through the months of December and January last. They enjoyed the satisfaction of naval empire at their full leisure. It was not for a moment disputed; and indeed scarcely perceived in a season when Commerce is not fond of frequenting the channel. The price at which this enjoyment was purchased was the total loss of seven ships of the line, wrecked in a tempest, and all the fleet so shattered and disabled, that it has not yet been repaired, and will be able to do nothing this Season. It is possible that one effort more will be made in the Mediterranean; but the reasonable french men begin to give up even the pretention of contesting the Sea, during the present war. They did expect that their success in this Country would have proved essentially advantageous to them, and upon their first arrival here, you would have imagined they were landing upon the English Coast. They soon discovered their error. The naval force of this Country was “magninominis umbra,” and if the french did not take possession of all they found in the ports of this Republic, by right of Conquest, it was merely because all they found was really not worth taking. The Batavians have stipulated in their Treaty of Alliance to have twelve ships of the line and six eighteen frigates during this Season, ready for sea. They will probably not have half the number. At this moment there does not appear to be a single frigate or Man of War fit for sea, and the british come and take prizes in full sight of the Texel itself.
On the strength of their maritime supremacy the british Government have revived their system of famishing their enemies into submission: and as they were unable to protect the Hollanders as friends they have concluded to starve them too. All neutral vessels laden with provisions bound to France or Holland are to be captured by the british armed vessels, and carried into their ports: the freights and cargoes are to be paid.
The policy of the british Government seems to consider military operations as the least essential part of War. The pride, pomp and circumstance of their hostility consist, not in the neighing steed, the shrill trump, the spirit-stirring drum, the ear-piercing fife, or the royal banner, but in forgery and famine. Their troops have been the terror of their friends and the derision of their enemies; but their artists are inimitable at counterfeiting an assignat and their frigates and privateers are invincible against the merchant vessels of neutral Nations. Trahit sua quemque voluptas: every man has his predilection for some particular species of glory. That of conquering by famine and forgery may have its charms too, and however destructive such a contest may be, the victory would at least have the advantage of being bloodless.
It is however at this time tolerably well ascertained that the system of starving will not be more successful this time, than it has been heretofore. The scarcity of bread is undoubtedly great in France and in this Country too, but every other article of provision is in usual plenty, the Season is said to be uncommonly promising; a considerable variety of vegetables which can serve to supply the place of bread have already reached their maturity even in this northern climate, and every day from the present moment will add some new article to the stores. The usual period of the harvest is rapidly approaching, and the british Government, will once more be obliged to console themselves for the failure of their design, by the consciousness of its efficacy. The mere intention to famish thirty millions of the human race is an effort that must carry its own reward along with it, and even its failure will be not much less glorious than would be its success.
Since the Conclusion of the Treaty between the french and Batavian Republics nothing very material has taken place here. The same languor and imbecility which characterized the former government is equally discovered by the present. No vigour, no exertions, no public spirit, but abundance of common place about liberty, equality and the rights of man; abundance of invective against the house of Orange and its partizans; abundance of patriotic exultation together with frequent ebullitions of rage restrained, and of revenge repressed but ready to burst forth in all its violence against the rotten part of the Nation, the slavish subalterns of their oppressors that is against all the members of the former regencies. This spirit of turbulence is preserved and stimulated by the popular societies, as numerous and almost as mischievous here as they are elsewhere. The other day at Rotterdam in consequence of some flaming resolves of the popular Society there, a mob of several thousand people assembled together, went to the State House, and demanded of the municipality to order all the members of the former Regency immediately under arrest: the municipality remonstrated, stating that the people were not legally assembled, that their demand was contrary to the rights of Man, inasmuch as they had made no specific charge against the persons whose arrest they desired. To this grave and serious objection the only reply to the municipality was that if they had any regard for their own lives they must instantly comply with the wishes of the people, and they complied accordingly. The mob then chose a committee to come and demand of the Provincial assembly the same measure of severity to be extended throughout the Province. The assembly entered into a sort of negotiation with them; annulled the order that had been extorted from the municipality of Rotterdam; discharged the persons confined under it from their arrest, excepting only the former high officer whose arrest is continued because the people of Rotterdam appear to be very much irritated against him: and promise that they will pay all proper attention to the wishes of the people. The collection of well-disposed People (the name assumed by the irregular assembly) are not satisfied with these measures, their secretary makes a formal protestation against it them, and publishes it in the news papers. The members of the municipality at Rotterdam, indignant at the violence to which they had been forced to yield, all resign, and afterwards at the request of the provincial Assembly consent to continue in office for the present.
The Character, the situation, and temper of the Provincial Assembly of the municipalities in general, of the popular Societies, and of the peuple patriote are all displayed more clearly in this one transaction, than could be done by a volume of description or argumentation. In the rulers you see moderation, a regard for good principles, and a sense of the duties annexed to their stations; but all subordinate to complaisance for the popular will, and still more to personal fear. In the popular Societies and their emanations the thirst for party vengeance, the want of confidence in the nominal rulers so lately the objects of their own choice, the contempt of all principles upon which political and civil liberty must be founded, and the defiance publicly proclaimed, of all the authorities which have so recently been created, are equally discernible. I have related this anecdote therefore as a specimen from which it may be judged what the present state of affairs here is. Many others might be told bearing in a degree the same distinctive marks, and all would tend to the confirmation of the same conclusion. In the meantime the project of making a new Constitution is yet held forth, and the States General have lately sent to the Provincial Assemblies for their acceptance a plan for the convocation of a National Convention. This plan is considered as a thing of so little consequence, that it has not even been published in any of the french news papers of the Country. I have therefore made a translation of it from the Dutch for the Secretary of State, and send a copy of it also to you, because it is really an object of curiosity, and because I am glad to have an opportunity of shewing you that I have not entirely neglected the language.
I shall perhaps take another opportunity to communicate the observations which this plan suggests, in relation to the state of the public opinion upon the theory of Government; but at present I must remember that I am writing a Letter and not a volume.
I have at length received instructions which relieve me from all embarassment with respect to the conduct I have to hold in the changes which have been and yet will be taking place around me. Hitherto I have had no occasion to take any step that could occasion cause particular remark, and if I have not made myself violent friends and admirers in the party, by subscribing to their clubs, and joining in their processions, neither have I made myself obnoxious by any conduct or remarks that could be offensive to them. The other neutral Ministers, and even the Portugueze have constantly remained here: I have found them all very polite, obliging and friendly.
I have the same acknowledgment to make with respect to the french Representatives and Generals who have been in this Country. It is due to them all excepting Sieyes who in the only conversation I had with him spoke of the Government of the United States, in a manner different from the others, and who was answered by me in a manner equally different from that I had used with the rest. I have related the conversation in a letter to the Secretary of State.
I am with every Sentiment of duty and affection, Dear Sir, your / ever obliged and grateful Son

John Q. Adams